Title: From James Madison to George Blake, 5 May 1802 (Abstract)
From: Madison, James
To: Blake, George


5 May 1802, Department of State, Washington. “It becomes necessary, under the late Convention with France, that an order of the District Court of Massachusetts should be obtained without delay, for the disposal of the money arising from the sales of the cargo of ‘L’Hereux,’ a french vessel captured by Captain Little on the 2d. April 1800 which money was libelled in that Court and remains uncondemned for want of proof. I request you therefore to take upon yourself the trouble of doing this.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   See Gallatin to JM, 28 Apr. 1802, and n. 4.


